Order, Supreme Court, Kings County (William Garry, J.), entered on or about December 23, 1991, which, in a proceeding pursuant to CPLR article 78 to annul respondent Industrial Board of Appeals’ determination finding petitioner Labor Commissioner’s denial of variances to the other respondents from the requirement for installation of a sprinkler system to be unreasonable, and granting such variances, rejected petitioner’s arguments that respondent Board lacked jurisdiction and exceeded its authority, and transferred the remainder of the proceeding to the Appellate Division, unanimously affirmed, without costs.
Determination of the respondent Industrial Board of Appeals dated October 31, 1990, which modified the orders of the petitioner Commissioner of Labor so as to grant variances to the remaining respondents under State Uniform Fire Prevention and Building Code (9 NYCRR) § 792.1, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to the Appellate Division *409by order of the Supreme Court, Kings County [William Garry, J.], dated December 23, 1991) dismissed, without costs or disbursements.
Respondent Board properly exercised its jurisdiction to review the reasonableness of petitioner’s orders denying variances to the respondents (Labor Law § 101 [3]; Matter of Roberts v Industrial Bd. of Appeals, 101 AD2d 674, lv denied 63 NY2d 607). The record supports the conclusion that these respondents, although technically within the reach of 9 NYCRR 792.1 and 774.4 (a), a finding not contested by the Board, do not engage public assemblies of the extent and nature contemplated by the statute, and they have no compelling need for a water sprinkler system, especially considering the adequacy of the other safety systems in their establishments.
We have considered the remaining arguments and find them to be without merit. Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.